IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-10-00282-CV

                    IN THE INTEREST OF T.J.K., A CHILD,



                           From the 413th District Court
                              Johnson County, Texas
                            Trial Court No. D200805464


                          MEMORANDUM OPINION


      Appellant’s parental rights to his son T.J.K. were terminated in a private (non-

governmental) action. In a letter order dated September 14, 2010, the Court denied

without prejudice Appellant’s motion to be designated an indigent.

      Thereafter, by letter dated September 27, 2010, the Clerk of this Court notified

Appellant that the clerk’s record in the above cause had apparently not been filed

because Appellant had failed to pay or make arrangements to pay the clerk’s fee for

preparation of the record. Appellant was further notified that if he desired to proceed

with this appeal, he must pay or make arrangements to pay the clerk’s fee and notify

this Court of the actions taken within 21 days after the date of this letter. Appellant was

warned that if he failed to do so, this appeal may be dismissed for want of prosecution.
See TEX. R. APP. P. 37.3(b).

        More than 21 days have passed, and we have not been notified that Appellant

has paid or made arrangements to pay the clerk’s fee. Accordingly, this appeal is

dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b); 42.3(b).



                                                 REX D. DAVIS
                                                 Justice


Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
       (Chief Justice Gray dissents with a note)*
Dismissed
Opinion delivered and filed November 24, 2010
[CV06]

*(Chief Justice Gray dissents. A separate opinion will not issue. He notes, however, he
does not believe it is too late for Appellant to establish his indigence so that he can
proceed without the advance payment of cost. The Court’s notices to Appellant did not
inform him of this. Rather, the Court’s notice informed him he must pay or make
arrangements to pay cost for the record. It failed to mention the option of establishing
his poverty. If we are going to explain the options available to litigants in our notices,
the notices should be complete and explain all the options. The referenced notice did
not and therefore he dissents.)




In the Interest of T.J.K., a Child                                                  Page 2